Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “encoding and, at least one detector; wherein said light source, said at least one static optical element, and said at least two adaptive optical elements are configured to direct light from the light source into first and second distinct light channels, the first light channel containing a sample to be analyzed; wherein at least one of the adaptive optical elements comprises a dynamic grating comprising a silicon grating light-valve” along with all other limitations of the claim. 
As to claim 23, the prior arts alone or in combination fail to disclose the claimed limitations such as, “encoding; and, at least one detector; wherein said light source, said at least one static optical element, and said at least two adaptive optical elements are configured to direct light from the light source into first and second distinct light channels, the first light channel containing a sample to be analyzed; wherein at least one of the adaptive optical elements comprises a dynamic grating comprising a piezo-electric tiltable grating” along with all other limitations of the claim. 


 

Claims 2-16 and 20-22 are allowable due to their dependencies. 
The closest references, Christian et al. (US 20100231905 A1) and Ford et al. (US 20110108721 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886